        Case 9:19-cr-00014-DLC Document 198 Filed 11/05/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                      CV 19-14-M-DLC

                    Plaintiff,                         ORDER

vs.

DANIEL BRIAN BURKE,

                    Defendant.



      IT IS HEREBY ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.

      DATED this 5th day of November, 2020.
